Citation Nr: 0211859	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  97-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a right foot wound, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1967 to April 1971.  

This matter was last before the Board of Veterans' Appeals 
(Board) in May 1998, on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  Upon its last review, the Board remanded the 
appellant's right foot disability rating claim, and denied 
the appellant's claim for an increased disability rating for 
post-traumatic stress disorder.  

By correspondence dated in June 2001, the appellant stated 
that he desired consideration for an increased disability 
rating for the residuals of a shell fragment wound to the 
right knee.  Because this matter has not been adjudicated by 
the RO, it is referred thereto for appropriate action.  


FINDING OF FACT

The residuals of the appellant's right foot wound are 
moderate in their severity, and are comprised of pain and a 
burning sensation without evidence of moderately severe 
diminished function. 


CONCLUSION OF LAW

The criteria for the assignment of a disability rating 
greater than 10 percent for injuries under Muscle Group X 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.73, DC 5310 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

First, it is not to be doubted that the appellant has been 
continually advised of the evidence that would substantiate 
his claim.  Through the issuance of a Statement and 
Supplemental Statements of the Case issued in May 1996, April 
1997, September 1998, January 1999, and February 2000, as 
well as the Board's remand of May 1998, the appellant was 
apprised of the laws and regulations pertaining to his claim, 
as well as how the evidence of record did not substantiate 
his claim.  In response to these advisements, the appellant 
in turn reported to the RO that he had been under treatment 
for the disorder in question at VA medical facilities, and 
submitted further evidence generated by private physicians.  
The record shows that after receipt of this evidence, 
including the VA medical records, the RO continually kept the 
appellant apprised of the status of his claim.  The Board 
therefore concludes that VA has apprised the appellant of 
evidence needed to substantiate the claim, as well as 
continually advised the appellant of its responsibility to 
obtain such evidence. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 

In this matter, the appellant has been afforded comprehensive 
neurological and orthopedic examinations at VA expense in 
November 2000.  These examinations were conducted with a view 
towards resolution of the issue in question, and were 
conducted with full review of the appellant's claims folder.  

The Board thus concludes that VA is in compliance with the 
VCAA in this matter, and the claim is ready for appellate 
review.

The Merits of the Claim

Background

The appellant argues that the currently assigned 10 percent 
rating does not contemplate the severity of his right foot 
wound, comprised of a deformity of the distal fourth 
metatarsal, incurred by a shell fragment wound.  

Having carefully considered all of the evidence of record in 
light of the appellant's contentions and the applicable law, 
the Board is of the opinion that the clear preponderance of 
the evidence is against the claim, and the appeal will be 
denied.  

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

The appellant's claim arose by application received in 
February 1996, and the regulations pertaining to rating 
muscle injures were revised effective July 3, 1997. See 62 
Fed. Reg. 30235-30240 (1997) (codified at 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73).  These revisions effected 38 C.F.R. §§ 
4.47 through 4.54, and 4.72 which were removed and reserved, 
and §§ 4.55, 4.56, 4.69, 4.73 Diagnostic Codes 5301 through 
5323.  Under generally applicable law, where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted VA 
to do otherwise and VA did so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

However, examination of the former and current versions of 
the regulations cited reveal that substantive provisions have 
not materially changed.  (See memorandum in 62 FR 30235, 
[June 3, 1997] specifying that the changes between the new 
§ 4.55(e) and former § 4.55(a) involved no substantive change 
from the earlier provisions.).

Under the revised 38 C.F.R. § 4.55, principles of combined 
ratings for muscle injuries:

(a) A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely 
different functions. 

(b) For rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups in 5 
anatomical regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle 
groups for the foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323). 

(c) There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions:  

(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than that 
which would otherwise be assigned.  
(2) In the case of an ankylosed shoulder, if 
muscle groups I and II are severely disabled, 
the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not 
already assigned, but the muscle groups 
themselves will not be rated. 

(d) The combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than 
the evaluation for unfavorable ankylosis of that 
joint, except in the case of muscle groups I and II 
acting upon the shoulder. 

(e) For compensable muscle group injuries which are 
in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely 
injured muscle group will be increased by one level 
and used as the combined evaluation for the 
affected muscle groups. 

(f) For muscle group injuries in different 
anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.

Under 38 C.F.R. § Sec. 4.56, evaluation of muscle 
disabilities:

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement. 

(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:  

(1) Slight disability of muscles-

(i) Type of injury. Simple wound of 
muscle without debridement or infection.  

(ii) History and complaint. Service 
department record of superficial wound 
with brief treatment and return to duty. 
Healing with good functional results. No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  

(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.  

(2) Moderate disability of muscles-

(i) Type of injury. Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
(ii) History and complaint. Service 
department record or other evidence of 
in-service treatment for the wound. 
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  

(iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  

(3) Moderately severe disability of muscles-

(i) Type of injury. Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  

(ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  

(iii) Objective findings. Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles-

(i) Type of injury. Through and through 
or deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  

(ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  

(iii) Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability:  

(A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  

(B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than 
true skin covering in an area where 
bone is normally protected by 
muscle.  

(C) Diminished muscle excitability 
to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  

(E) Adaptive contraction of an 
opposing group of muscles.  

(F) Atrophy of muscle groups not in 
the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  

(G) Induration or atrophy of an 
entire muscle following simple 
piercing by a projectile.

The appellant's right foot disability is assigned a 10 
percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5310, 
pertaining to Muscle Group X (intrinsic muscles of the 
plantar aspect of the foot).  Under this provision, a zero 
percent evaluation is assigned for slight injury.  A 10 
percent rating requires moderate injury.  A 20 percent 
evaluation is warranted for moderately severe injury and a 30 
percent evaluation requires severe injury.  A minimum 
evaluation of 10 percent is warranted for a through and 
through wound of the foot. 38 C.F.R. § 4.73, Code 5310. 

The record indicates that in 1968, while on active military 
duty in Vietnam, the appellant sustained a through-and-
through gunshot wound to the right foot, resulting in an open 
fracture of several metatarsals.  No artery involvement was 
noted; neurological evaluation was normal.  The initial 
treatment record on the day of injury described the injury as 
involving a wound of the right foot with open fractures of 
metatarsals three, four and five.  These initial treatment 
records, including the detailed operative report, do not 
indicate that fractures were comminuted, nor is there any 
indication later that the fractures were comminuted.  The 
initial treatment records disclose that the entrance wound 
was on the plantar surface under the metatarsophalangeal 
joint of the great toe.  The exit would was adjacent to the 
fifth metatarsal head.  After debridement, the foot was 
immobilized in a posterior splint.  The operative report 
provided for classifications of the surgery as major or minor 
and designated the surgery as the later.  After a period of 
casting and hospitalization, the wounds were considered to be 
healed upon radiographic examination.  He was discharged form 
hospitalization in August 1968 and provided a profile as to 
his lower extremities for another three months.

Upon VA examination in April 1973, the appellant complained 
of a burning sensation, swelling and soreness of the toe.  
Clinical evaluation revealed that he walked with a 
"perfectly normal gait," and without limp.  Tenderness was 
noted beneath the head of the 4th metatarsal.  Later in April 
1973, the appellant underwent resection of the distal end of 
the metatarsal, upon continued complaint of foot soreness.  

By rating decision dated in May 1973, service connection was 
granted for a wound of the right foot with deformity of the 
distal end of the 4th metatarsal.  A 10 percent disability 
evaluation was assigned, and has been continually in effect.  
Upon VA examination in September 1988, the appellant 
complained of occasional right foot numbness of the dorsum.  
A bunion of the right foot, and significant hammer toe of the 
second and fourth toes were noted.  Mild tenderness of the 
area of the missing 4th metatarsal head was noted.  

In an October 1995 letter, Dennis P. Gordon, M.D., reported 
that the appellant had a bunion of the second toe, which 
overlapped the first toe.  The third toe was hammered.  

As noted, the appellant's claim arose by application received 
in February 1996.  VA medical records dated beginning in June 
1994 indicated that the appellant had continuously complained 
of pain and a burning sensation in his right foot.     

The appellant underwent a VA physical examination in April 
1996.  He complained of right foot pain with a burning 
sensation and difficulty walking due to such pain.  Upon 
clinical examination, pain over the right fourth metatarsal 
scar was noted, and it was further observed that the 
appellant's right second toe overlapped his first toe.  His 
first toe had developed a large bunion.  The appellant 
displayed an antalgic gait, and favored his right leg.  

During a February 1997 personal hearing, the appellant 
reported that he had constant foot pain, and that such pain 
increased when he was working as a carpenter.  He stated that 
he sometimes had difficulty walking on his foot after arising 
in the morning.  

In November 1998, the appellant underwent VA radiographic 
examination of his right foot.  Hallux valgus was detected, 
as was a deformity of the head of the fourth metatarsal bone 
with secondary shortening.  Mild deformity of the proximal 
phalanx of the fourth toe was noted.  A mild bunion deformity 
of the great toe was detected.  The remaining bones and 
joints appeared normal.  Although the appellant was scheduled 
for a comprehensive orthopedic and neurological examinations 
at that time, and pursuant to the Board's remand directive of 
May 1998, he failed to report for the examinations.

The appellant underwent complete neurological and orthopedic 
examinations in November 2000.  Upon the former, he 
complained of right foot pain.  Upon electromyographic 
testing, there was detected evidence of findings consistent 
with peripheral neuropathy.  The examiner opined, however, 
that these findings were not related to the appellant's prior 
injuries.  

Upon orthopedic examination, the appellant complained of a 
burning sensation and periodic swelling.  Extension of the 
metatarsophalangeal joint was to 15 degrees actively and 
passively; flexion was to 35 degrees.  The distal 
interphalangeal joint extension was to 5 degrees both 
actively and passively, and flexion was to 45 degrees both 
actively and passively.  Extension of the proximal 
interphalangeal joint, excluding the great toe, was to zero 
degrees actively and passively and flexion was to 30 degrees 
actively and passively.  

Although the examiner observed that there was a healed 
surgical incision on the dorsal surface of the 
metatarsophalangeal joint of the fourth toe, there was noted 
no pain on range of motion, and no limitation by fatigue, 
weakness, or lack of endurance.  There was also noted no 
edema, skin or vascular changes or instability, weakness or 
tenderness.  Posture in standing, squatting, supination, 
pronation and rising on toes and heels was normal.  

The appellant was noted to have a markedly right-sided 
antalgic gait, and a callosity on the dorsal surface of the 
second toe.  Also noted was a moderate to severe hallux 
valgus deformity, and sever hammering of the second toe.  The 
appellant was diagnosed to have, in relevant part, a painful 
bunion deformity of the right foot; painful hammering of the 
second toe with callosities and status-post excision of the 
fourth metatarsal head.    

VA medical records document continuing complaints of right 
foot and metatarsal pain, numbness and a burning sensation.  



Analysis

As noted, the appellant's through-and-through gunshot wound 
residuals are rated as 10 percent disabling, therefore 
contemplating a moderate injury.  Under 38 C.F.R. 
§ 4.56(b), the minimum assignable rating is 10 percent.  The 
remainder of the medical evidence does not demonstrate 
clinical findings supportive of either a 20 percent or 30 
percent evaluation under 38 C.F.R. § 4.56(d)(3) for residuals 
that are moderately severe or severe.  

In this regard, the Board first must emphasize that no artery 
or nerve impairment was demonstrated at the time of the 
initial injury.  Moreover, although open fractures of 
metatarsals three, four and five were described in service, 
at no point in the service medical records or thereafter is 
it demonstrated that the fractures were comminuted.  Thus, as 
open communicated bone fractures in the foot were not 
present, there is no basis to presume a severe muscle injury 
under the regulatory provisions.  Nor does the record reflect 
in the treatment records or thereafter that there was major 
loss of tissue or muscle mass.  These factors are thus 
strongly against a rating for more than moderate disability.  

While the appellant is shown to have continually complained 
of pain and a burning sensation, such is predominantly shown 
in VA treatment records, whose focus is the alleviation of 
symptoms, not the ascertainment of the level of disability.  
Instead, the VA neurological and orthopedic examinations of 
November 2000, while accounting for the appellant's 
complaints, do not show a moderately severe impairment 
through the cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c).  Although the appellant 
was shown to have peripheral neuropathy, as noted above there 
was no indication of nerve involvement in the initial injury 
and the examiner specifically reported that such was not 
associated with the service-related injury.  Most 
significantly, the appellant demonstrated no appreciable 
diminution of right foot function:  he was shown to have 
normal range of motion of the toes, and although the healed 
surgical incision on the dorsal surface of the 
metatarsophalangeal joint of the fourth toe was noted, there 
was an absence of pain on motion, and no limitation by 
fatigue, weakness, or lack of endurance under 38 C.F.R. § 
4.40.  Under those factors listed in 38 C.F.R. § 4.45, there 
was also noted no edema, skin or vascular changes or 
instability, weakness or tenderness.  Posture in standing, 
squatting, supination, pronation and rising on toes and heels 
was normal.  

Thus, although the appellant is shown to have demonstrated a 
markedly right-sided antalgic gait, and a callosity on the 
dorsal surface of the second toe, a moderately severe 
disability warranting the assignment of a 20 percent rating 
is not shown.


ORDER

The appeal is denied.  



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

